ACCEPTED
                                                                                                         03-14-00484-CR
                                                                                                                 6515999
                                                                                              THIRD COURT OF APPEALS
                                                                                                         AUSTIN, TEXAS
                                                                                                    8/17/2015 8:59:03 AM
                                                                                                       JEFFREY D. KYLE
                                                                                                                  CLERK
                                       NO. 03-14-00484-CR

 MICHELLE GAMBLES                                 §                                        IN THE
                                                  §                                  FILED IN
                                                                              3rd COURT OF APPEALS
 vs.                                              §                               THIRD TEXAS
                                                                                  AUSTIN,  COURT
                                                  §                           8/17/2015 8:59:03 AM
 THE STATE OF TEXAS                               §                                 OF APPEALS
                                                                                JEFFREY   D. KYLE
                                                                                      Clerk

              MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes MICHELLE GAMBLES, Appellant in the above styled and numbered cause, and

moves this Court to grant an extension of time to file appellant's brief, pursuant to Rule 38.6 of the

Texas Rules of Appellate Procedure, and for good cause shows the following:

        1.     This case is on appeal from the County Court At Law of Bell County, Texas.

       2.      The case below was styled the STATE OF TEXAS vs. MICHELLE GAMBLES, and

numbered 2Cl3-07438.

       3.      Appellant was convicted of Resisting Arrest or Search.

       4.      Appellant was assessed a sentence of6 days in jail on July 16,2014.

       5.      Notice of appeal was given on August 4, 2014.

       6.      The clerk's record was filed on September 5, 2014; the reporter's record was filed on

January 9, 2015.

       7.      The appellate brief is presently due on May 22, 2015.

       8.      Appellant requests an extension of time of90 days from the present date, i.e. August

20, 2015.

       9.      Two extensions to file the brief have been received in this cause.

       10.     Defendant is not currently incarcerated.
       II.     Appellant relies on the following facts as good cause for the requested extension:

       Attorney handling the appellant's brief is no longer with the firm.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court grant this

Motion To Extend Time to File Appellant's Brief, and for such other and further relief as the Court

may deem appropriate.

                                              Respectfully submitted,




                                              455 East Centr




                                                   I
                                                  ·'




                                             7  ~~-------~---------
                                                  BOBBY DALE BARINA
                                                  State BarNo. 0!738480
                                                  Attorney for MICHELLE GAMBLES




                                CERTIFICATE OF SERVICE

       This is to certifY that on August 17, 2015, a true and correct copy of the above and foregoing

document was served on the Bell County Attorney's 0                 unty, by facsimile transmission

to 254-933-5150.




                                              BOBBY DALE BARINA


                                        I
STATE OF TEXAS                                     §
                                                   §
COUNTY OF BELL                                     §


                                              AFFIDAVIT

       BEFORE ME, the undersigned authority, on this day personally appeared BOBBY DALE

BARINA, who after being duly sworn stated:

       "I am the attorney for the appellant in the above nwnbered and entitled cause. I have

       read the foregoing Motion To Extend Time to File A          ellant's Brief and swear that

       all of the allegations of fact contained ther ·n are true      correct."


                                               I

                                                BOBBYD
                                                Affiant
                                          /

       SUBSCRIBED AND SWORN TO rBE                           E n August 17, 2015, to certifY which

witness my hand and seal of office.